DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions 

	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-17, drawn to methods of surface modifying treatments for microfluidic chips, classified in class 264, subclass 455 and 212.  
Claim 19, drawn to methods of biological screening, classified in class 422, subclass 82.08.
The inventions are distinct, each from the other because of the following reasons:   
Inventions I and II are directed to related methods of making and using a device. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the methods of surface modifying treatments of microfluidic chips and the methods of biological screening cells, as claimed, have materially different designs, modes of operation, functions and effects; the methods do not overlap in scope and are not obvious variants of each other.  
Additionally, there would be a serious and undue search and examination burden if the restriction were not required, since examination of each of the inventions identified above, would require a separate non-overlapping search involving different search strategies and reasoning.
Applicant is advised that a reply to this requirement must include an identification of the invention that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Should Applicant traverse on the grounds that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798